EXHIBIT 10.15


FIRST AMENDMENT TO
REVOLVING CREDIT AGREEMENT


This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Loan Amendment”) dated
as of November 18, 2009, is entered into by and among LANDMARK BANCORP, INC., a
Delaware corporation (the “Borrower”) and FIRST NATIONAL BANK OF OMAHA, a
national banking association with principal offices in Omaha, Nebraska (the
“Bank”) (the Borrower and the Bank are sometimes hereinafter individually
referred to as a “Party” and collectively referred to as the “Parties”).


WHEREAS, the Parties have entered into that certain Revolving Credit Agreement
dated as of November 19, 2008 (the “Initial Credit Agreement”), as amended by
that certain letter agreement among the Parties dated February 6, 2009 (the
“Letter Agreement”) (the Initial Credit Agreement and the Letter Agreement are
hereinafter collectively referred to as the “Credit Agreement”); and


WHEREAS, the Parties desire to amend and modify the Credit Agreement, as
hereinafter provided and subject to the terms and provisions hereof.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth in the Credit Agreement as amended by this
Loan Amendment, including the mutual covenants and agreements contained herein,
the Parties agree as follows:


1.           Definitions.  Unless otherwise defined in this Loan Amendment, each
capitalized term used in this Loan Amendment, including its preamble and
recitals, has the meaning ascribed to it in the Credit Agreement.


2.           Amendment to Definition.  The following defined term as reflected
in Section 1.01 of the Credit Agreement shall be, and hereby is, deleted in its
entirety and replaced by the definition reflected below inserted, in
alphabetical order, for such defined term:


“ “Loan Termination Date” means the earliest to occur of the following:  (a)
November 17, 2010, (b) the date the Obligations are accelerated pursuant to this
Agreement or the Revolving Note and (c) the date the Bank has received (i)
notice in writing from the Borrower of the Borrower’s election to terminate this
Agreement or the Revolving Note or (ii) indefeasible payment in full of the
Obligations.”


3.           Additional Definition.       The Parties agree that the following
defined term shall be inserted, in alphabetical order, in Section 1.01 of the
Credit Agreement.


“ “Floor” means four and one-fourth percent (4.25%) per annum.”


4.           Amendment to Section 2.01 of Credit Agreement.   The Parties agree
that Section 2.01 of the Credit Agreement shall be, and hereby is, as of the
date hereof, deleted in its entirety and replaced with the following:


“Section 2.01  Revolving Credit.  The Bank agrees on the terms and conditions
hereinafter set forth, to make loans (the “Loans”) to the Borrower from time to
time during the period from the Effective Date of this Agreement up to, but not
including, the Loan Termination Date in an aggregate principal amount not to
exceed at any time outstanding Seven Million Five Hundred Thousand and No/100ths
Dollars ($7,500,000.00) (the “Commitment”) upon delivery by the Borrower to the
Bank of a telephonic or written borrowing request relating thereto in a form
reasonably acceptable to the Bank pursuant to the terms and provisions of this
Agreement.  Within the limits of the Commitment, the Borrower may borrow, prepay
and reborrow under this Section 2.01.  The Bank’s obligation to make Loans
hereunder shall be subject to the Borrower’s satisfaction of the Conditions
Precedent.  It is the intention of the parties that the outstanding balance of
the Revolving Note shall not exceed the Commitment, and if at any time said
balance exceeds the Commitment, the Borrower shall forthwith pay the Bank
sufficient funds to reduce the balance of the Revolving Note until it is in
compliance with this requirement.  The Borrower may elect to terminate the
Revolving Note at any time, without penalty, upon written notice to the
Bank.  In the event the Borrower so elects to terminate the Revolving Note, the
aggregate principal amount of the Revolving Note outstanding, together with any
accrued and unpaid interest thereon, as well as any other amounts due the Bank
pursuant to any of the other Loan Documents, shall be due and payable to the
Bank on the date of such election, if not sooner paid and the Revolving Note
shall be deemed for all purposes terminated and the Bank shall have no further
or additional obligation to loan funds to the Borrower pursuant to the terms and
provisions of this Agreement.”

 
 

--------------------------------------------------------------------------------

 

5.           Amendment to Section 2.03 of Credit Agreement.   The Parties agree
that Section 2.03 of the Credit Agreement shall be, and hereby is, as of the
date hereof, deleted in its entirety and replaced with the following:


“Section 2.03.  Interest.  The Borrower shall pay interest to the Bank on the
outstanding and unpaid principal amount of the Loans made hereunder at a rate
per annum equal to the Prime Rate, adjusted on a daily basis, plus twenty-five
(25) basis points, prior to acceleration or maturity; provided, however, the
interest rate applicable to the Loans shall not at any time be less than the
Floor.  Interest shall be calculated on the basis of a year of three hundred
sixty (360) days for the actual number of days elapsed.  All accrued and unpaid
interest relating to the activity for the preceding calendar quarter shall be
paid in immediately available funds on the first day of each calendar quarter
(commencing January 1, 2009 and on every January 1, April 1, July 1, and October
1, thereafter).  All payments of principal and interest made hereunder, whether
during the term hereof or upon the stated maturity of the Loans, shall be made
at the Principal Office.  Following and during the continuation of an Event of
Default, any principal amount and accrued, but unpaid interest shall bear
interest at a rate per annum equal at all times to the Prime Rate, in effect
from time to time, plus six hundred (600) basis points.”


6.           Amended Revolving Note.  Borrower shall, upon execution of this
Loan Amendment, execute and deliver to the Bank an Amended and Restated
Revolving Note, in the form attached hereto as Exhibit “A” and incorporated
herein by this reference (the “Amended Revolving Note”) for the purposes of
reducing the Commitment to Seven Million Five Hundred Thousand and No/100ths
Dollars ($7,500,000.00), extending the Loan Termination Date to November 17,
2010, and amending the interest rate applicable to the Loans.  Such Amended
Revolving Note shall be an extension, amendment and restatement of the Revolving
Note, dated November 19, 2008, in the form attached to the Initial Credit
Agreement as Exhibit “B,” and all references to the Revolving Note in the Credit
Agreement or in any of the other Loan Documents, shall be deemed for all
purposes to be a reference to the Amended Revolving Note.


7.           Amendment to Section 6.07 of Credit Agreement.  The Parties agree
that Section 6.07 of the Credit Agreement shall be, and hereby is, effective as
of January 1, 2010, deleted in its entirety and replaced with the following (the
existing Section 6.07 shall remain applicable for the 2009 fiscal year):


“Section 6.07. Capital Expenditures.  Make any expenditures for fixed or capital
Assets if, after giving effect thereto, the aggregate of all such expenditures
made by the Borrower and each of the Subsidiaries would exceed Three Million and
No/100ths Dollars ($3,000,000.00) during any fiscal year of Borrower beginning
with the 2010 fiscal year and all fiscal years thereafter.”


8.           Amendment to Section 7.01(b), (c), (d) and (e) of Credit
Agreement.  The Parties agree that subsections (b), (c), (d), and (e) of Section
7.01 of the Credit Agreement shall be, and hereby are, as of the date hereof,
deleted in their entirety and replaced with the following:


“(b)       Tier 1 Risk Based Capital Ratio.  The Tier 1 Risk Based Capital Ratio
(expressed as a percentage), as stated in the most recent Call Reports of such
Person, of not less than ten percent (10%).


(c)         Non-Performing Assets to Total Capital Ratio.  The ratio (expressed
as a percentage) of Non-Performing Assets to Total Capital of less than thirty
percent (30%).


(d)         Non-Performing Assets to Total Loans Ratio.  The ratio (expressed as
a percentage) of Non-Performing Assets to the total of all loans made by such
Person of less than seven percent (7%).

 
2

--------------------------------------------------------------------------------

 
 
(e)          Loan Loss Reserves to Total Loans Ratio.  The ratio (expressed as a
percentage) of Loan Loss Reserves to the total of all loans made by such Person,
shall not be less than the lesser of (i) one percent (1%), or (ii) the allowance
amount as shall be required by Applicable Law or Governmental Authority.”


9.           Compliance Certificates.  The Parties agree that the form of
Quarterly Compliance Certificate attached as Exhibit “C” to the Credit Agreement
is hereby deleted and replaced with the form of Quarterly Compliance Certificate
attached as Exhibit “B” to this Loan Amendment and incorporated herein by this
reference.  The Parties agree that the form of Annual Compliance Certificate
attached as Exhibit “D” to the Credit Agreement is hereby deleted and replaced
with the form of Annual Compliance Certificate attached as Exhibit “C” to this
Loan Amendment and incorporated herein by this reference.  The Parties hereby
agree that all references to the Quarterly Compliance Certificate or the Annual
Compliance Certificate in the Credit Agreement or in any of the other Loan
Documents shall be deemed to be references to the Quarterly Compliance
Certificate or the Annual Compliance Certificate, as applicable, in the form
attached hereto.


10.         Conditions Precedent.  In addition to any conditions precedent
contained in any of the Loan Documents or otherwise contained in this Loan
Amendment, the obligations of the Bank under this Loan Amendment are expressly
conditioned upon satisfaction of the following additional conditions precedent:


(a)         Execution of the Loan Amendment.  The Bank having received from the
Borrower counterpart signatures of this Loan Amendment.


(b)         Delivery of Documents.  The Bank shall have received, each in a form
acceptable to the Bank,  such other documents, instruments, and writings,
including but not limited to authorization and incumbency certificates with
reasonable documentation attached thereto and incorporated therein, reasonably
requested by the Bank.


(c)         Compliance with Section 2.01.  In the event the amount outstanding
with respect to the Loans exceeds Seven Million Five Hundred Thousand and
No/100ths Dollars ($7,500,000.00), then Borrower shall deliver to Bank
immediately available funds in an amount sufficient to comply with Section 2.01
of the Credit Agreement, as amended by this Loan Amendment.


11.         Ratification; No Waiver.  The Parties agree that, except as
specifically amended hereby, the terms and provisions of the Credit Agreement
and all of the other Loan Documents, are hereby ratified and shall remain in
full force and effect.  No amendment contained in this Loan Amendment shall be
construed to amend or waive any obligation of the Borrower under the Credit
Agreement or any provision of any of the Loan Documents, except to the extent of
the specific amendment referenced herein.  No delay or omission by the Bank in
exercising any power, right, or remedy shall impair such power, right, or remedy
or be construed as a waiver thereof or an acquiescence therein, and no single or
partial exercise of any such power, right, or remedy shall preclude other or
further exercise thereof or the exercise of any other power, right, or remedy
under the Credit Agreement or any other Loan Documents, or otherwise.


12.          Authorization.  The Borrower hereby represents and warrants that
(i) the undersigned is a duly authorized representative of the Borrower, (ii)
the Borrower has the requisite power and authority to execute and deliver this
Loan Amendment, (iii) the execution, delivery and performance of this Loan
Amendment have been, duly authorized, approved and ratified by all required
organizational action of the Borrower, and (iv) the amendments specifically
referenced herein reflect all of the amendments being requested by the Borrower
relating to the terms and provisions of the Credit Agreement and the other Loan
Documents.


13.         Governing Law.  This Loan Amendment shall be governed by the laws of
the State of Nebraska, other than conflict of law provisions thereof.


14.         Submission to Jurisdiction; Venue.  The Borrower hereby submits to
the jurisdiction of any state or federal court sitting in Omaha, Nebraska, in
any action or proceeding arising out of or relating to this Loan Amendment, the
Credit Agreement or any of the other Loan Documents, and agrees that all claims
in respect of the action or proceeding may be heard and determined in any such
court.  The Borrower also agrees not to bring any action or proceeding arising
out of or relating to this Loan Amendment, the Credit Agreement, or any other
Loan Document in any other court.  The Borrower waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of the
Bank.  The Borrower agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or at equity.  The Borrower hereby waives any
rights it may have to transfer or change the venue of any suit, action or other
proceeding brought against the Borrower by the Bank in accordance with this
paragraph or in connection with this Loan Amendment, the Credit Agreement or any
other Loan Documents.

 
3

--------------------------------------------------------------------------------

 

15.         JURY TRIAL WAIVER. THE BANK AND THE BORROWER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR
TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS LOAN
AMENDMENT, THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  NO EMPLOYEE
OF THE BANK HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THE TERMS AND
PROVISIONS OF THIS PARAGRAPH OF THIS LOAN AMENDMENT.


16.         Costs and Expenses.  The Borrower agrees to pay on demand all costs
and expenses of the Bank in connection with the preparation, execution and
delivery of this Loan Amendment, including, without limitation, the cost for
reasonable fees and out-of-pocket expenses of outside counsel for the Bank with
respect thereto.


17.         CREDIT AGREEMENT.  A CREDIT AGREEMENT MUST BE IN WRITING TO BE
ENFORCEABLE UNDER NEBRASKA LAW.  TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING, OR
OFFER TO FORBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL ACCOMMODATION
IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, OR ANY
AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY OR ALL OF THE
TERMS OR PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN CONNECTION WITH
THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN WRITING TO BE
EFFECTIVE.


18.         Counterparts.  This Loan Amendment may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
Party, but all such counterparts taken together will constitute one and the same
instrument.  A facsimile signature will be deemed an original signature.


IN WITNESS WHEREOF, the Parties hereto have executed this Credit Amendment as of
the date first written above.


“Borrower”
     
LANDMARK BANCORP, INC.,
 
a Delaware corporation
       
By:
   
Title: 
         
“Bank”
     
FIRST NATIONAL BANK OF OMAHA,
 
a national banking association
       
By:
   
Title:
 
 


 
4

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO
REVOLVING CREDIT AGREEMENT


EXHIBIT “A”


Form of Amended Revolving Note


[See Attached]


FIRST AMENDMENT TO
REVOLVING CREDIT AGREEMENT


EXHIBIT “B”


Form of Quarterly Compliance Certificate


[See Attached]


FIRST AMENDMENT TO
REVOLVING CREDIT AGREEMENT


EXHIBIT “C”


Form of Annual Compliance Certificate


[See Attached]

 
5

--------------------------------------------------------------------------------

 